t c memo united_states tax_court michael l devine jr and theresa m devine petitioners v commissioner of internal revenue respondent docket no filed date edward james leyden for petitioners scott a hovey for respondent memorandum findings_of_fact and opinion lauber judge with respect to petitioners’ federal_income_tax for the internal_revenue_service irs or respondent determined a deficiency of dollar_figure and an accuracy-related_penalty of dollar_figure under sec_6662 after 1all statutory references are to the internal_revenue_code code in effect continued concessions the principal issue for decision is whether petitioners may exclude from gross_income under sec_104 as damages received on account of personal physical injuries or physical sickness proceeds that ms devine received under a settlement agreement with her employer we conclude that the settlement proceeds compensated ms devine for damages she suffered on account of sexual harassment and gender discrimination and that no portion of the settlement represented damages on account of personal injury or physical sickness we accordingly hold that petitioners may not exclude any portion of the settlement payment from gross_income we also find that they are liable for an accuracy-related_penalty continued for the tax_year in issue and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar 2petitioners conceded that they had received but not reported on their return taxable interest of dollar_figure taxable wages of dollar_figure and a taxable state_income_tax refund of dollar_figure petitioners also stipulated that they had received but not re- ported on their return retirement income of dollar_figure from usaa federal savings bank which was reported to the irs as a taxable_distribution on form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc petitioners did not allege--in their petition at trial or in their post-trial brief--that this distribution was nontaxable and they are thus deemed to have conceded this issue see rule sec_34 sec_151 and 118_tc_358 findings_of_fact the parties filed a stipulation of facts with attached exhibits which is incor- porated by this reference petitioners resided in florida when they petitioned this court from through date theresa m devine petitioner was employed as a civilian aircraft technician by the district of columbia air national guard national guard at andrews air force base beginning in she became the target of sexual harassment and gender discrimination by senior noncommissioned officers ncos this harassment continued through date when she resigned and was thus constructively discharged from her civilian position with the national guard she continued to serve through in a military position with her unit in late petitioner informed her supervisors that she was pregnant in alleged contravention of national guard rules she was ordered to continue work- ing in an area where she would be exposed to toxic chemicals when she devel- oped a rash allegedly attributable to this exposure she was denied leave to receive medical treatment and was ordered to stock parts on shelves several months later petitioner consulted informally with a national guard human relations officer during this meeting she reported that she had experi- enced several incidents of sexual harassment inappropriate behavior and retaliatory action by senior ncos in her unit when her supervisors learned that she had done this they chastised her for breaking the chain of command and going outside to report the incident in date petitioner sought counseling from national guard equal em- ployment opportunity eeo officers during a meeting on date she described the misconduct she had experienced including inappropriate advances by a senior nco and retaliation by him when she rebuffed those advances she informed the eeo officers that the bases of her complaint were sexual harassment and gender discrimination she did not allege during this meeting that she had suffered any physical injury for which the national guard might be liable on date petitioner submitted through military channels two forms ngb discrimination complaint in the army and air national guard military side complaints in the first petitioner alleged sexual discrimination by nco-1 she alleged that nco-1 had denied her a promotion because she was pregnant made romantic advances toward her notwithstanding his knowledge that she was married and informed other unit members that he desired to have sexual relations with her petitioner did not allege that she had suffered any physical injury in the second military side complaint petitioner alleged sexual harassment by nco-2 petitioner alleged that nco-2 had stated that he did not want women working in his unit referred to her in a derogatory fashion as a good little mech- anic and insisted that she could not receive a promotion because she was preg- nant petitioner did not allege that she had suffered any physical injury on date the national guard made determinations regarding peti- tioner’s two military side complaints it concluded that nco-1 and nco-2 had engaged in sexual harassment and gender discrimination by way of remedy it reprimanded the two ncos in question ordered that supervisors in petitioner’s unit receive eeo training and directed that petitioner be considered for a promo- tion in the normal course the national guard made no finding that petitioner had suffered any physical injury on date petitioner filed an eeo complaint against the nation- al guard she alleged that she had suffered sexual harassment and reprisal ac- tions while she was working as a civilian technician as well as on- going reprisals and sexual harassment in her current military position with the national guard in neither this complaint nor the accompanying statement in 3she alleged that she had filed this complaint after learning of the far great- er remedies available through the civilian eeo procedure which she detailed her allegations of sexual harassment did petitioner allege that she had suffered any physical injury on date petitioner filed with the assistance of counsel form ngb 713-5-r national guard bureau formal complaint of discrimination al- leging violations of the civil rights act of u s c secs 2000e-1 through 2000e-17 civil side complaint she alleged as the bases for this com- plaint sexual harassment nonsexual harassment and reprisal she did not allege that she had suffered any physical injury on date petitioner amended her civil side complaint by alleging further reprisal actions by nco-1 and nco-2 she also alleged inappropriate be- havior by nco-3 reporting that he came up behind me and violently threw him- self into me giving me a hug it was forceful enough that it actually hurt we currently do not have a friendly relationship and i find this behavior to be in- appropriate and disturbing she did not allege that this conduct caused her phys- ical injury rather she cited it as an example of unwanted touching and indicative of the hostile environment in which she worked on date petitioner requested a hearing before an administrative law judge alj of the equal employment opportunity commission eeoc on her civil side complaint a significant volume of discovery requests and motions practice ensued these litigation documents uniformly described petitioner’s complaint as grounded on sexual harassment gender discrimination and reprisal at no point did either party refer to any physical injury petitioner had suffered on date the eeoc issued a memorandum and order determin- ing that petitioner had established a prima facie case of sexual pregnancy-related and reprisal-based harassment it concluded that petitioner had shown by a pre- ponderance of the evidence that the national guard had discriminated against her on the bases of sex and reprisal for prior eeo activity from summer to the effective date of her resignation in date this memorandum and order mentions no claim by petitioner of and makes no finding concerning any type of physical injury further litigation before the eeoc ensued in date petitioner made a submission listing specific types of damage she had allegedly suffered be- cause of the actions of the national guard this list included no assertion of any physical injury on date the alj presiding over the eeoc case sched- uled a hearing on damages for date on date petitioner’s litigation counsel joshua bowers made a settlement offer to the national guard this offer stated that petitioner was will- ing to resolve her sexual harassment pregnancy discrimination and reprisal case in exchange for among other things payment to complainant of a lump sum of dollar_figure plus attorney’s fees this letter recited petitioner’s understanding that she is responsible for the federal and maryland taxes due based on receipt of this amount the national guard accepted petitioner’s offer that same day the parties executed a formal settlement agreement resolving all issues between them and filed a motion to dismiss the eeoc complaint the national guard wired the dollar_figure settlement payment to attorney bowers’ escrow account and separately wired dollar_figure in payment of his attorney’s fees neither petitioner’s offer nor the settlement agreement made any reference to any form of physical injury petitioners timely filed form_1040 u s individual_income_tax_return for before preparing this return they received from attorney bowers a form 1099-misc miscellaneous income reporting a payment of dollar_figure from the litigation settlement petitioners nevertheless did not report any income from the 4the record does not conclusively establish why the form 1099-misc re- ported dollar_figure rather than dollar_figure as the settlement proceeds petitioner re- ceived it appears that petitioner directed attorney bowers to pay the difference between these amounts or dollar_figure directly into a retirement account at usaa federal savings bank that petitioner withdrew the balance of this retirement ac- count including earnings thereon later in and that this withdrawal was re- flected on the form 1099-r issued to her by the bank which reported a taxable retirement_plan distribution of dollar_figure see supra note settlement on their return after a document-matching examination re- vealed this discrepancy the irs issued petitioners a timely notice_of_deficiency for determining that the dollar_figure payment should have been included in gross_income the irs also determined an accuracy-related_penalty petitioners timely petitioned this court contending that the dollar_figure payment was excludable from gross_income under sec_104 opinion the irs’ determinations in a notice_of_deficiency are generally presumed correct though the taxpayer can rebut this presumption rule a 290_us_111 the taxpayer bears the burden of proving her entitlement to deductions allowed by the code and of substantiating the amounts of claimed deductions 503_us_79 sec_1_6001-1 income_tax regs in certain circumstances the bur- den of proof on factual issues may shift to respondent see sec_7491 rule a petitioners do not contend that this provision applies here and they thus bear the burden_of_proof a taxability of settlement proceeds sec_61 defines gross_income as all income from whatever source derived this definition has broad scope and exclusions from gross_income must be narrowly construed 515_us_323 348_us_426 309_us_331 proceeds from litigation settlements constitute gross_income unless the taxpayer proves that the proceeds fall within a specific statutory exclusion schleier u s pincite save v commissioner tcmemo_2009_209 98_tcm_218 the exclusion_from_gross_income upon which petitioners rely appears in sec_104 it provides that gross_income does not include the amount of any damages other than punitive_damages received whether by suit or agree- ment on account of personal physical injuries or physical sickness con- gress intended this exclusion to cover all damages that flow from a physical injury or physical sickness see h_r conf rept no pincite 1996_3_cb_741 for this purpose emotional distress shall not be treated as a physical injury or physical sickness sec_104 penultimate sentence when damages are received under a settlement agreement the nature of the claim that was the actual basis for the settlement determines whether the damages are excludable under sec_104 504_us_229 the nature of the claim is typically determined by reference to the terms of the agreement see 349_f2d_610 10th cir aff’g tcmemo_1964_33 23_tcm_182 102_tc_116 aff’d in part rev’d in part and remanded on another issue 70_f3d_34 5th cir if the settlement agreement does not explicitly state which claims the payment was made to settle the intent of the payor is critical longoria v commissioner tcmemo_2009_162 98_tcm_11 see george v commissioner tcmemo_2016_156 at the intent of the payor may be determined by taking into consideration all of the facts and circumstances including the amount_paid the circumstances lead- ing to the settlement and the allegations in the injured party’s complaint 507_f3d_857 5th cir aff’g tcmemo_2005_250 90_tcm_436 87_tc_236 aff’d 835_f2d_67 3d cir t he nature of underlying claims cannot be determined from a general release that is broad and inclusive ahmed v commissioner tcmemo_2011_295 102_tcm_607 petitioner’s complaints against the national guard were expressed in a vari- ety of formats over months from date through date these in- cluded informal counseling with national guard eeo officers formal military side and civilian side complaints a formal proceeding before the eeoc that entailed extensive discovery and motions practice and a settlement offer that the national guard accepted at every stage of these proceedings petitioner uniformly alleged as the bases for her complaints some combination of sexual harassment including hostile working environment gender- and pregnancy- based discrimination and reprisals stimulated by her prior eeo activity and her rejection of nco-1’s amorous advances at no point in these extended proceedings did petitioner allege a physical injury of any kind or demand compen- sation for any physical injury the settlement agreement states that it is in full and final settlement of the discrimination complaint eeoc case no 531-2011-00321x and any amend- ments thereto as well as any other matters related to complainant’s employment the nonpecuniary relief petitioner secured was employment-related and responded directly to her claims of discrimination the national guard promised to permit her to reenlist at her highest rank previously held pledged to re-employ her as a military technician dual status at her highest pay grade previously held and pledged to ensure that nco-2 would have no supervisory responsibility over or other interaction with her the settlement agreement mentions no physical injury and provides petitioner no relief for any physical injury in exchange for the national guard’s promises as set forth above petitioner made several reciprocal promises she agreed to withdraw with prejudice the eeoc complaint that was the subject of the pending litigation as well as any other administrative complaints claims and investigations she promised not to in- stitute any claim against the national guard under the civil rights act of the age discrimination in employment act of the civil rights act of or any other federal statutory or constitutional provision and she agreed to re- lease the government the agency and its employees from any and all liabil- ity resulting from or relating to the subject matter of this settlement and her employment with the agency there is no suggestion in this release clause that petitioner had made or was releasing the defendants from any claim for damages on account of physical injury or physical sickness see molina v commissioner tcmemo_2013_226 106_tcm_371 in urging that the settlement payment qualifies for exclusion from gross in- come under sec_104 petitioners note that several of the unfortunate inci- dents described above had a physical component these included nco-3’s vio- lent hug and nco-1’s refusal to grant petitioner leave to seek medical treatment for a rash allegedly caused by exposure to toxic chemicals but in neither case did petitioner allege any actual physical injury or demand compensation_for any phys- ical injury rather she cited these events as evidence of pregnancy-based discrimination retaliation and a hostile working environment the settlement agreement executed by the parties in date states quite clearly what claims the payment was made to settle--namely the discrimination claims that were the subject of the pending eeoc litigation looking more broad- ly at the intent of the payor see longoria t c m cch pincite we find it clear from petitioner’s complaints and the ensuing litigation documents that the national guard intended to settle and did settle claims based on sexual harass- ment gender discrimination and retaliation these documents nowhere refer to physical injury of any kind as respondent correctly points out we have regularly held that damages for sexual harassment and gender discrimination claims do not qualify for the sec_104 exclusion mcgowen v commissioner tcmemo_2011_186 sanford v commissioner tcmemo_2008_158 we have considerable sympathy for petitioner’s position she endured great indignities in her workplace and undoubtedly suffered consequential emotional distress for a very long period but congress has limited the sec_104 exclusion_from_gross_income to damages received on account of personal phys- ical injuries or physical sickness and congress explicitly provided that emotion- al distress shall not be treated as a physical injury or physical sickness dam- ages received on account of emotional stress even when resultant physical symptoms occur are not excludable from income under sec_104 shelton v commissioner tcmemo_2009_116 97_tcm_1592 citing hawkins v commissioner t c memo petitioner has not carried her burden of proving that any portion of the settlement proceeds was paid on account of physical injury as thus defined we accordingly have no alterna- tive but to conclude that the dollar_figure payment that attorney bowers reported on the form 1099-misc was includible in full in petitioners’ gross_income for b accuracy-related_penalty the code imposes a penalty on the portion of any underpayment_of_tax attributable to n egligence or disregard of rules and regulations or a ny sub- stantial understatement of income_tax sec_6662 and b and negli- gence includes any failure to make a reasonable attempt to comply with the in- ternal revenue laws and the term disregard includes any careless reckless or intentional disregard sec_6662 an understatement of income_tax is sub- stantial if it exceeds the greater of dollar_figure or of the tax required to be shown on the return sec_6662 respondent determined a penalty of dollar_figure attributable to two items of omitted income the dollar_figure settlement payment reported to petitioners on the form 1099-misc and the dollar_figure distribution reported to petitioners on the form 1099-r under sec_7491 the commissioner bears the burden of production with respect to the liability of any individual for any penalty see 116_tc_438 the tax_deficiency we have sustained dollar_figure yields an understatement of income_tax that easily exceeds both dollar_figure and of the tax required to be shown on petitioners’ return respondent has thus carried his burden of showing a substantial_understatement_of_income_tax respondent has also carried his burden of production with respect to negli- gence petitioner’s settlement offer to the national guard presented by her attor- ney specifically stated that the settlement proceeds would be subject_to federal and state_income_tax petitioner testified that attorney bowers explicitly informed her of this fact the form 1099-misc that attorney bowers supplied to petition- ers clearly stated that the dollar_figure payment was required to be reported on their return in neglecting to report the payment petitioners disregarded all of this advice 5the bulk of the distribution reported on the form 1099-r appears to repre- sent the dollar_figure balance of the dollar_figure settlement to which the parties agreed which attorney bowers paid directly into a retirement account on petitioner’s be- half see supra note sec_2 and a taxpayer may avoid the accuracy-related_penalty by showing that she acted with reasonable_cause and in good_faith sec_6664 petitioner has the burden of showing reasonable_cause and good_faith see higbee t c pincite- this determination is made on a case-by-case basis taking into account all relevant facts sec_1_6664-4 income_tax regs circumstances that may indicate reasonable_cause and good_faith include among other things an honest misunderstanding of fact or law that is reasonable in light of all the circumstances including the taxpayer’s experience knowledge and education the most impor- tant factor is the taxpayer’s efforts to assess her correct_tax liability ibid a tax- payer may demonstrate reasonable_cause and good_faith by showing reliance on the advice of a competent tax professional see 115_tc_43 aff’d 299_f3d_221 3d cir petitioner acknowledges that attorney bowers originally advised her that the settlement proceeds would be taxable but in their post-trial brief petitioners assert that they thereafter sought the advice of counsel and were advised that sec_104 applied to shield those proceeds from taxation petitioner offered no testimony to this effect at trial and there is no documentary_evidence that petitioners sought or received before filing their federal_income_tax return advice from a competent tax professional that the settlement proceeds were ex- cludible from gross_income under sec_104 we conclude that peti- tioners were not operating under an honest misunderstanding of fact or law in neglecting to report the settlement payment and did not make a good-faith effort to assess their correct tax_liability we accordingly hold that they are liable for an accuracy-related_penalty to reflect the foregoing decision will be entered for respondent
